[Cite as In re M.M., 2022-Ohio-1582.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
IN RE: M.M.                                   :       Hon. W. Scott Gwin, P.J.
                                              :       Hon. William B. Hoffman, J.
                                              :       Hon. John W. Wise, J.
                                              :
                                              :
                                              :       Case No. 2021CA00156
                                              :
                                              :
                                              :       OPINION




CHARACTER OF PROCEEDING:                          Civil appeal from the Stark County Court of
                                                  Common Pleas, Family Court Division,
                                                  Case No. 2020 JCV00306


JUDGMENT:                                         Affirmed




DATE OF JUDGMENT ENTRY:                           May 11, 2022


APPEARANCES:

For - Appellee                                    For - Appellant

BRANDON J. WALTENBAUGH                            TY GRAHAM
Stark County JFS                                  4450 Belden Village St. N.W.
402 2nd St. SE                                    Suite 703
Canton, OH 44702                                  Canton, OH 44718
[Cite as In re M.M., 2022-Ohio-1582.]


Gwin, P.J.

        {¶1}    Appellant-mother, R.M. [“Mother”] appeals the December 6, 2021 Judgment

Entry of the Stark County Court of Common Pleas, Family Court Division, which

terminated her parental rights with respect to her minor child M.M. (b. Mar 24, 2020) and

granted permanent custody of the child to appellee, Stark County Department of Jobs

and Family Services (”SCDJFS”).1

                                         Facts and Procedural History

        {¶2}    Mother2 is the biological mother of M.M. b. Mar. 24, 2020.                     The case

involving M.M. was commenced March 26, 2020 with the filing of a complaint alleging

dependency and/or neglect.              On May 20, 2020, the trial court found M.M. to be a

dependent child and placed him into the temporary custody of SCDJFS.

        {¶3}    The allegations of the complaint concerned Mother’s lengthy history with

children services agencies across the country, concerns about her criminal history,

parenting practices, and mental health, as well as Mother having a pending case in

Tuscarawas County regarding three other children. 1T. at 53.3

        {¶4}    Case plan objectives for Mother included obtain a psychological evaluation,

participate in Dialectical Behavior Therapy (“DBT”), anger management, Goodwill

Parenting, individual counseling, and have a medication consultation. 1T. at 57.

        {¶5}    On December 23, 2020, Mother filed a motion for immediate review. 1T. at

55.   Specifically, Mother wanted to change counselors, change the provider of her



        1 For the Father’s appeal see, In re M.M., 5th District Stark No. 2021CA00159. The instant appeal

focuses upon those facts relevant to Mother’s efforts to challenge the motion for permanent custody.
        2 See, OH ST Supp. R. 44(H) and 45(D) concerning the use of personal identifiers.
        3 For clarity, the transcript of the Permanent Custody hearing that took place in the trial court on

August 5, 2021 will be referred to as “__T.__, signifying the volume and the page number.
Stark County, Case No. 2021CA00156                                                        3


parenting program, and/or because Goodwill Parenting was required by SCDJFS as part

of her case plan to re-enroll in that program. 1T. at 24; 36. The first time that Mother had

attended the Goodwill program a mutual decision was made to end the classes because

Mother was pregnant with M.M. 1T. at 36. SCDJFS only paid the program for the days

Mother attended. Id. SCDJFS only paid Mother to go to Goodwill once on a full-time basis

and then a short time before the parties agreed to end Mother’s participation due to her

pregnancy. Id. SCDJFS refused to pay for Mother to attend Goodwill Parenting again

even though it was a requirement of the Case Plan, and required that Mother pay for the

program herself. 1T. at 36. A hearing took place on January 6, 2021, wherein the trial

court overruled Mother’s requests. Specifically, the trial court found that M o t h e r had

already changed service providers multiple times throughout the case including, but

not limited to, counselors, psychological assessors, and parenting class providers, and

that more changes were not warranted. Judgement Entry, filed Jan. 7, 2021. (Docket

No. 64).

       {¶6}   On February 9, 2021, SCDJFS filed a motion seeking permanent custody

of the child. Mother filed a Motion on April 15, 2021 asking the Court to return the child

or in the alterative, extend temporary custody. (Docket No. 95). On April 15, 2021,

Mother filed a Motion to grant custody to her sister Jimilah Lundy. (Docket No. 94).

Mother’s motions were set for hearing at the same time as the hearing on the permanent

custody motion. Findings of Fact and Conclusions of Law, filed Dec. 6, 2021 at 33.

       {¶7}   The Father of the child filed a Motion requesting that this matter be

transferred to Tuscarawas County. The Court granted that Motion with an Order filed on
Stark County, Case No. 2021CA00156                                                  4


April 19, 2021. However, on May 12, 2021, the Court vacated that Entry. Permanent

custody proceedings were set for August 5, 2021.

      {¶8}   The following evidence was presented during the hearing.

                                      Mother’s case plan.

      {¶9}   The initial concerns leading to the Tuscarawas County Children Service's

involvement with Mother’s three other children were Mother’s criminal history,

homelessness, mental health, and Mother’s medication compliance. 1T. at 8-9. On

August 28, 2019, Mother’s three children were removed from her custody and placed in

the temporary custody of Tuscarawas County Children Services. 1T. at 11. Tuscarawas

County implemented a case plan consisting of a psychological evaluation conducted by

Dr. Aimee Thomas at Lighthouse, Goodwill Parenting classes, stable housing and

income, individual counseling, a substance abuse assessment, medication compliance,

and no criminal conduct. Id. at 15.

      {¶10} The parties agreed that Mother secured stable housing and reliable income

through Social Security and has consistently maintained both through the course of the

case. 1T. at 49; 51; 89.

      {¶11} Mother successfully completed her drug assessment and treatment. 1T. at

51; Findings of Fact and Conclusions of Law, filed Dec. 6, 2021 at 16.

                             Mother’s mental health evaluation

      {¶12} Dr. Aimee Thomas a psychologist and Licensed Professional Clinical

Counselor for Lighthouse Family Center met with Mother and completed Mother’s
Stark County, Case No. 2021CA00156                                                                   5


parenting evaluation report on January 13, 2020. 1T. at 85; Exhibit 44; Findings of Fact

and Conclusions of Law, filed Dec. 6, 2021 at 43.

       {¶13} Mother reported to Dr. Thomas that Mother has nine children, none of which

is in Mother’s care. 1T. at 86. The children either were removed from Mother’s custody

by children services agencies or were placed with family members.

       {¶14} Mother reported that the Director of Tuscarawas County Family Services

was a demon. 1T. at 87. Mother showed Dr. Thomas a picture of the director dressed in

a Halloween costume, and reported that she was sure the Director was trafficking in

children. The director of Tuscarawas County Job and Family Services obtained a civil

protection order against Mother during the pendency of the case in Tuscarawas County.

(See SCDJFS Exhibit 1).

       {¶15} Dr. Thomas noted that Mother had been exposed to “exceptionally poor

parental role modeling” which has significantly affected Mother’s mental health. 1T. at

88. Dr. Thomas testified that Mother disclosed significant criminal history, including

selling drugs, prostitution, and ten domestic violence convictions. Dr. Thomas testified

that Mother was not receptive to using medication to address her mental health issues.

       {¶16} Dr. Thomas diagnosed Mother with bipolar disorder with psychosis, post-

traumatic stress disorder, cannabis use disorder in remission, stimulant use disorder in

remission, other specified personality disorder with borderline paranoia and anti- social




        4 Actually, Mother completed two (2) assessments in this case. Dr. Thomas completed the first

assessment. This first assessment was a parenting assessment. (SCDJFS Exhibit 4). Dr. Dean completed
the second assessment. The second assessment, which was a psychological assessment, occurred at
Mother's request. (SCDJFS Exhibit 2) Dr. Dean did not testify during the permanent custody proceedings.
Both assessments resulted in similar conclusions for Mother. Findings of Fact and Conclusions of Law,
filed Dec. 6, 2021 at 43.
Stark County, Case No. 2021CA00156                                                     6


traits. 1T. at 92. Dr. Thomas opined that unless Mother is stable and taking care of

herself, she will be unable to meet the child’s needs. 1T. at 93.

      {¶17} Dr. Thomas recommended,

              Mother, participate in comprehensive mental health treatment

      services. Um, specifically dialectical behavioral therapy um that focused on

      coping skills.   It was evident that she needed additional support with

      managing her emotions.         I recommended that she participate in a

      psychiatric evaluation. Um, in my opinion based on the severity of her

      mental health symptoms including the paranoid delusions, she really

      needed medication to stabilize her. Um, I recommended that she submit

      urine screens due to her historic use of marijuana and cocaine to ensure

      that she is sober. Um, there were concerns that she had money um that it

      appeared in excess of Social Security benefits. So I recommended the

      agency Tuscarawas County ascertain how she is able to um provide for the

      family with this extra money. I recommended she participate in anger

      management treatment. Um, I recommended that before she participates

      in Goodwill Parenting that she is stabilize in psychotropic medications.

1T. at 93. Dr. Thomas opined that Mother’s frequent attempts to change mental health

counselors,

              Well it reflects this desire to have people tell her what she wants to

      hear versus what she needs to hear. And had the first one or two therapists

      perhaps held her accountable and encouraged her with psychotropic

      treatment, perhaps we wouldn't be here, perhaps she could have got the
Stark County, Case No. 2021CA00156                                                       7


       help she needed but in my opinion the therapy was only, would have

       minimal use until she stabilized on medications.

1T. at 95.

                             Mother’s interaction with the child.

       {¶18} Jennifer Grice the ongoing caseworker for SCDJFS testified that Mother

moved to Stark County and gave birth to M.M. during the case with Tuscarawas County

Children Services regarding other children.

       {¶19} Ms. Grice testified that Mother would often bring food to her visits with M.M.

that was too big and created a potential choking hazard. 1T. at 65. Mother would yank

the child on the arms to pick the child up. 1T. at 65-66. Further, Mother would become

distracted and not notice safety issues. Id. at 66.

                                     Mother’s counseling

       {¶20} Mother has engaged in individual counseling with Mark Welty in September

of 2019; Anne Myers at Village Network from May 2020 until November 2020; Dr. Baker

in Cincinnati from November 2020 to February 2021; Rebecca Watkins at Healing Place

from February 2021 to March 2021; and Ms. Logan from March 2021 to present. Father

was in counseling with David Marsh in September 2019 and at Village Network from May

2020 to November 2020. 1T. at 17-19.

       {¶21} Mother reported that Anne Meyers was “an amateur and that she didn’t

know what she was doing.” 1T. at 60. Mother did not sign releases for SCDJFS to receive

information from her mental health counselors. 1T. at 63.

       {¶22} Anne Myers testified that there was progress with the parties in couples'

therapy. 1T. at 118. However, Ms. Myers testified that Mother and Father did not reach
Stark County, Case No. 2021CA00156                                                      8


any of their individual therapeutic goals. 1T. at 114-117. Ms. Myers testified that the

Mother and the Father did not reach any goals in couples counseling. Id. at 117.

      {¶23} Rebecca Watkins from The Healing Place has been a counselor for thirteen

years and has been seeing Mother for 15 weeks. 2T. at 200-201. Mrs. Watkins provides

the Mother with DBT therapy that was recommended by Dr. Thomas. Id. at 200. Mrs.

Watkins testified that she believes Mother is making progress with the DBT counseling.

2T. at 201-202.

                                     Relative Placement

      {¶24} Jimilah Lundy, Mother’s sister, testified that she had contact with both the

Tuscarawas County Children Services and the SCDJFS. 1T. at 187. Ms. Lundy is

employed with the IRS and resides in a two-bedroom apartment located in Bartlett,

Tennessee. Id. at 184-185. She testified that she has no criminal history. She further

explained that she had one of her children at the age of fourteen and the other at the age

of fifteen. She informed the court that children services in Nevada became involved when

she had her children due to her age when she became a mother, but she raised both of

her children to the age of adulthood. Ms. Lundy testified that she was willing to take

custody of M.M. and follow any orders the court deems necessary. She testified that she

spoke with the SCDJFS caseworker about her desire to take custody of M.M., but the

caseworker never got back to her as she had promised.

      {¶25} Jamie Grunder testified that she never spoke to Ms. Lundy, and never

considered her for placement of M.M. 1T. at 32; 41-42.
Stark County, Case No. 2021CA00156                                                      9


                                      Recommendations

      {¶26} On July 29, 2021, the Guardian ad Litem for the child filed her final

report, recommending that SCDJFS be granted permanent custody of the child.

      {¶27} Ms. Grice testified that Mother had not made progress in her case plan,

and that the child would be at imminent risk of harm if returned to Mother’s custody.

Ms. Grice testified that she did not believe an extension of the case would change her

recommendation that permanent custody be granted. 1T. at 73.

                             Entry granting permanent custody

      {¶28} The trial court overruled Mother’s motion to extend temporary custody and

Mother’s motion for legal custody to the maternal Aunt Jimilah Lundy.

      {¶29} The trial court found Mother and Father have had parental rights

involuntarily terminated with respect to a sibling of M.M. pursuant to section 2151.414 or

section or section 2151.353 or 2151.415 of the Revised Code, and both Mother and

Father have failed to provide clear and convincing evidence to prove that, notwithstanding

the prior termination, Mother and/or Father can provide a legally secure permanent

placement and adequate care for the health, welfare, and safety of M.M.

      {¶30} The Court found by clear and convincing evidence that the child cannot be

placed with either parent within a reasonable period, and should not be placed with such

parents pursuant to R.C. 2151.414 specifically citing the parents’ failure to remedy the

problems that initially caused the child to be placed outside the home.

      {¶31} The trial court further found that despite the minimal bond that may have

developed between any parent and M.M., the harm caused by severing the bond with the

parents is outweighed by the benefits of permanency in the child's life. The trial court
Stark County, Case No. 2021CA00156                                                      10


concluded it is in the best interest of M.M. to grant Permanent Custody to SCDJFS for

purposes of adoption. M.M. deserves to be in a stable, loving environment.

                                    Assignments of Error

      {¶32} Mother appeals raising two Assignments of Error,

      {¶33} “I. THE TRIAL COURT'S JUDGMENT THAT M.M. CANNOT BE PLACED

WITH APPELLANT WITHIN A REASONABLE PERIOD OF TIME WAS AGAINST THE

MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE.

      {¶34} “II. THE TRIAL COURT'S JUDGMENT THAT THE BEST INTERESTS OF

THE MINOR CHILD WOULD BE SERVED BY GRANTING PERMANENT CUSTODY

WAS AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE.”

                                              I & II

                               Standard of Appellate Review

      {¶35} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169(1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551(1972). A parent's interest in the care, custody,

and management of his or her child is “fundamental.” Id.; Santosky v. Kramer, 455 U.S.

745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599(1982). The permanent termination of a parent's

rights has been described as, “* * * the family law equivalent to the death penalty in a

criminal case.” In re Smith, 77 Ohio App.3d 1, 16, 601 N.E.2d 45(6th Dist. 1991).

Therefore, parents “must be afforded every procedural and substantive protection the law

allows.” Id. An award of permanent custody must be based upon clear and convincing

evidence. R.C. 2151.414(B)(1).
Stark County, Case No. 2021CA00156                                                          11


       {¶36} The Ohio Supreme Court has delineated our standard of review as follows,

“clear and convincing evidence” is “[t]he measure or degree of proof that will produce in

the mind of the trier of fact a firm belief or conviction as to the allegations sought to be

established. It is intermediate, being more than a mere preponderance, but not to the

extent of such certainty as required beyond a reasonable doubt as in criminal cases. It

does not mean clear and unequivocal.” In re Estate of Haynes, 25 Ohio St.3d 101, 103-

104, 495 N.E.2d 23 (1986). In Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E. 2d 118

(1954), the Supreme Court further cautioned,

              The mere number of witnesses, who may support a claim of one or

       the other of the parties to an action, is not to be taken as a basis for resolving

       disputed facts.     The degree of proof required is determined by the

       impression which the testimony of the witnesses makes upon the trier of

       facts, and the character of the testimony itself. Credibility, intelligence,

       freedom from bias or prejudice, opportunity to be informed, the disposition

       to tell the truth or otherwise, and the probability or improbability of the

       statements made, are all tests of testimonial value. Where the evidence is

       in conflict, the trier of facts may determine what should be accepted as the

       truth and what should be rejected as false. See Rice v. City of Cleveland,

       114 Ohio St. 299, 58 N.E.2d 768.

161 Ohio St. at 477-478. (Emphasis added). A court of appeals will affirm the trial court's

findings “if the record contains competent, credible evidence by which the court could

have formed a firm belief or conviction that the essential statutory elements for a
Stark County, Case No. 2021CA00156                                                         12


termination of parental rights have been established.”        In re Adkins, 5th Dist. Nos.

2005AP06–0044 and 2005AP07–0049, 2006-Ohio-431, 2006 WL 242557, ¶17.

                        Requirements for Permanent Custody Awards

       {¶37} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon filing of a motion for permanent custody of a

child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

       {¶38} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply:

              (a) The child is not abandoned or orphaned, has not been in the

       temporary custody of one or more public children services agencies or

       private child placing agencies for twelve or more months of a consecutive

       twenty-two-month period, or has not been in the temporary custody of one

       or more public children services agencies or private child placing agencies

       for twelve or more months of a consecutive twenty-two-month period if, as

       described in division (D)(1) of section 2151.413 of the Revised Code, the

       child was previously in the temporary custody of an equivalent agency in

       another state, and the child cannot be placed with either of the child's

       parents within a reasonable time or should not be placed with the child's

       parents;
Stark County, Case No. 2021CA00156                                                      13


              (b) the child is abandoned;

              (c) the child is orphaned and there are no relatives of the child who

       are able to take permanent custody; or

              (d) The child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve or

       more months of a consecutive twenty-two-month period, or the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two-month period and, as described in division (D)(1) of

       section 2151.413 of the Revised Code, the child was previously in the

       temporary custody of an equivalent agency in another state.

       {¶39} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

          Parental Placement within a Reasonable Time– R.C. 2151.414(B)(1)(a).

       {¶40} The court must consider all relevant evidence before determining the child

cannot be placed with either parent within a reasonable time or should not be placed with

the parents. R.C. 2151.414(E). The statute also indicates that if the court makes a finding

under R.C. 2151.414(E)(1)-(15), the court shall determine the children cannot or should

not be placed with the parent. A trial court may base its decision that a child cannot be

placed with a parent within a reasonable time or should not be placed with a parent upon
Stark County, Case No. 2021CA00156                                                        14


the existence of any one of the R.C. 2151.414(E) factors. The existence of one factor

alone will support a finding that the child cannot be placed with the parent within a

reasonable time. See In re William S., 75 Ohio St.3d 95, 1996–Ohio–182, 661 N.E.2d

738; In re Hurlow, 4th Dist. Gallia No. 98 CA 6, 1997 WL 701328 (Sept. 21, 1998); In re

Butcher, 4th Dist. Athens No. 1470, 1991 WL 62145(Apr. 10, 1991).

       {¶41} R.C. 2151.414(E) sets forth factors a trial court is to consider in determining

whether a child cannot be placed with either parent within a reasonable period of time or

should not be placed with the parents. Specifically, Section (E) provides, in pertinent part,

as follows:

              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the court

       shall consider all relevant evidence. If the court determines, by clear and

       convincing evidence, at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code that one or more of the following exist as to each of the child’s

       parents, the court shall enter a finding that the child cannot be placed with

       either parent within a reasonable time or should not be placed with either

       parent:

              (1) Following the placement of the child outside the child’s home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child
Stark County, Case No. 2021CA00156                                                    15


     to be placed outside the home, the parent has failed continuously and

     repeatedly to substantially remedy the conditions causing the child to be

     placed outside the child’s home. In determining whether the parents have

     substantially remedied those conditions, the court shall consider parental

     utilization of medical, psychiatric, psychological, and other social and

     rehabilitative services and material resources that were made available to

     the parents for changing parental conduct to allow them to resume and

     maintain parental duties.

            (2) Chronic mental illness, chronic emotional illness, intellectual

     disability, physical disability, or chemical dependency of the parent that is

     so severe that it makes the parent unable to provide an adequate

     permanent home for the child at the present time and, as anticipated, within

     one year after the court holds the hearing pursuant to division (A) of this

     section or for the purposes of division (A)(4) of section 2151.353 of the

     Revised Code;

                                         ***

            (11) The parent has had parental rights involuntarily terminated with

     respect to a sibling of the child pursuant to this section or section 2151.353

     or 2151.415 of the Revised Code, or under an existing or former law of this

     state, any other state, or the United States that is substantially equivalent

     to those sections, and the parent has failed to provide clear and convincing

     evidence to prove that, notwithstanding the prior termination, the parent can
Stark County, Case No. 2021CA00156                                                           16


       provide a legally secure permanent placement and adequate care for the

       health, welfare, and safety of the child.

                                             ***

              (16) Any other factor the court considers relevant.

       {¶42} As set forth above, the trial court’s findings are based upon competent

credible evidence. The record includes the recommendation of the guardian ad litem for

the child, and the testimony of the witnesses at trial. The trial court was in the best position

to determine the credibility of the witnesses.

       {¶43} In the instant case, the trial court did not explicitly cite to a single factor in

R.C. 2151.414(E).      However, the detailed findings in the December 6, 2021 Judgment

Entry and the entire record in this matter make it apparent the trial court relied on several

of the factors in R.C. 2151.414(E), including R.C. 2151.414(E)(1), failure to remedy

conditions and R.C. 2151.414(E)(2), chronic mental illness or intellectual disability. See,

In re B.W., 5th Dist. Tuscarawas No. 2016 AP 09 0045, 2017-Ohio-605, ¶ 39, appeal

not allowed, 149 Ohio St.3d 1409.

       {¶44} The trial court noted Mother’s severe mental health concerns, Mother’s

refusal to seek professional help directed at mitigating those problems, Mother’s refusal to

accept medication even though medical professionals have deemed it necessary, and

Mother’s constant changing of mental health professionals demonstrate Mother’s

significant cognitive deficits and their effect on her ability to understand her own needs

and those of her child. The trial court additionally noted that Mother has lost custody of

nine other children. Despite offering numerous services, Mother was unable or unwilling

to mitigate the concerns that led to the child’s removal.
Stark County, Case No. 2021CA00156                                                      17


       {¶45} A parent’s successful completion of the terms of a case plan is not

dispositive on the issue of reunification. The ultimate question under R.C. 2151.414(A)(1)

is whether the parent has substantially remedied the conditions that caused the child’s

removal. In re Shchigelski, 11th Dist. Geauga No. 99–G–2241, 2000 WL 1568388(Oct.

20, 2000); In re McKenzie, 9th Dist. Wayne No. 95CA0015, 1995 WL 608285(Oct. 18,

1995). A parent can successfully complete the terms of a case plan yet not substantially

remedy the conditions that caused the children to be removed—the case plan is simply a

means to a goal, but not the goal itself. Hence, the courts have held that the successful

completion of case plan requirements does not preclude a grant of permanent custody to

a social services agency. In re J.L., 8th Dist. No. 84368, 2004–Ohio–6024, ¶ 20; In re

Mraz, 12th Dist. Nos. CA2002–05–011, CA2002–07–014, 2002–Ohio–7278. In the case

of In re: Summerfield, 5th Dist. Stark No. 2005CA00139, 2005-Ohio-5523, this Court

found where, despite marginal compliance with some aspects of the case plan, the exact

problems that led to the initial removal remained in existence, a court does not err in

finding the child cannot be placed with the parent within a reasonable time.

       {¶46} The evidence demonstrated the very little successful efforts Mother had

made on the case plan. On that point, the evidence demonstrates that any improvement

that Mother has made in her life is tentative and, perhaps, temporary, and that she is at

risk of relapse. The trial court found that, regardless of Mother’s compliance with aspects

of her case plan, she was still not able to be a successful parent to this child.

       {¶47} We find there is competent and credible evidence to support the trial court’s

determination that the child cannot be placed with Mother within a reasonable time or

should not be placed with Mother.
Stark County, Case No. 2021CA00156                                                       18


                                      Reasonable Efforts

      {¶48} Mother further contends the trial court abused its discretion in finding

SCDJFS made reasonable efforts to reunify the child with Mother.

      {¶49} The Supreme Court of Ohio in In re C.F., 113 Ohio St. 3d 73, 78, 862 N.E.

2d 816, 821(2007) noted,

             [N]o one section of the Revised Code addresses the concept of

      reasonable efforts. Overall, Ohio’s child-welfare laws are designed to care

      for and protect children, ‘whenever possible, in a family environment,

      separating the child from the child’s parents only when necessary for the

      child’s welfare or in the interests of public safety.’ R.C. 2151. 01(A). To that

      end, various sections of the Revised Code refer to the agency’s duty to

      make reasonable efforts to preserve or reunify the family unit. For example,

      R.C. 2151. 412 requires the agency to prepare and maintain a case plan for

      children in temporary custody with the goal ‘to eliminate with all due speed

      the need for the out-of-home placement so that the child can safely return

      home.’    Under R.C. 2151.413(D)(3)(b), an agency may not file for

      permanent custody under R.C. 2151. 413(D) - the ‘12 months out of 22 rule’-

      ‘[i]f reasonable efforts to return the child to the child’s home are required

      under section 2151. 419’ and the agency has not provided the services

      required by the case plan.

      {¶50} A “reasonable effort” is “* * * an honest, purposeful effort, free of malice and

the design to defraud or to seek an unconscionable advantage.” In re Weaver, 79 Ohio

App.3d 59, 63, 606 N.E.2d 1011(12th Dist. 1992). The issue is not whether there was
Stark County, Case No. 2021CA00156                                                         19


anything more the agency could have done, but whether the agency’s case planning and

efforts were reasonable and diligent under the circumstances of the case. In re J.D., 3rd

Dist. Hancock Nos. 5-10-34, 2011-Ohio-1458. The child’s health and safety is paramount

in determining whether reasonable efforts were made. In re R.P., 5th Dist. Tuscarawas

No. 2011-Ohio-5378.

       {¶51} R.C. 2151.419 requires the trial court to determine whether the agency filing

the complaint for custody “has made reasonable efforts * * * to eliminate the continued

removal of the child from his home, or to make it possible for the child to return home.”

Subsection (B)(1) mandates the trial court to issue written findings of fact setting forth the

reasonable efforts made by the agency, including a brief description of “the relevant

services provided by the agency to the family of the child and why those services did not

prevent the removal of the child from his home or enable the child to return home.”

       {¶52} However, even where a trial court has failed to include in its judgment entry,

the findings contemplated by R.C. 2151.419(B)(1) we have found that the ultimate issue

is the reasonableness of the Department’s efforts, and have concluded those efforts may

be determined from the record.        In the matter of Kell/Bess Children, 5th Dist. No.

97CA0278, 1998 WL 401767(Mar. 23, 1998); Hunt v. Ickes, 5th Dist. Tuscarawas No.

2014 AP 08 0032, 2015-Ohio-309, ¶19

       {¶53} We find there is competent and credible evidence to support the trial court’s

determination that SCDJFS efforts were reasonable and diligent under the circumstances

of the case.

       {¶54} The trial court found that neither parent has made significant progress on

the case plan. The trial court noted,
Stark County, Case No. 2021CA00156                                                     20


                The Stark County Department of Job and Family Services made

      numerous allowances for this family in order to allow the parents to address

      their mental health and parenting issues. The multiple allowances made in

      this case were to no avail.      Multiple assessments, parenting classes,

      multiple team meetings, and multiple counselors were provided to this

      family. This court has never witnessed such a monumental attempt by Stark

      County Department of Job and Family Services to provide so many

      accommodations to one family in an attempt at successful reunification of a

      family.

Findings of Fact and Conclusions of Law, filed Dec. 6, 2021 at 47. We find that the record

supports that SCDJFS was working toward the goal of reunification. We find no evidence

of dishonest purpose, conscious wrongdoing, or breach of duty on the part of SCDJFS.

      {¶55} Having reviewed the record, we find that SCDJFS made a good faith effort

to reunify Mother and her child. Furthermore, the record contains clear and convincing

evidence to support the court’s determination that the child could not be placed with

Mother.

                                The Best Interest of the Child

      {¶56} An agency that seeks permanent custody of a child bears the burden of

proving by clear and convincing evidence that the grant of permanent custody is in the

child’s best interest. In re B.C., 141 Ohio St.3d 55, 2014-Ohio-4558, 21 N.E.3d 308, ¶

26. R.C. 2151.414(D)(1) sets out a non-exhaustive list of factors the court must consider:

      {¶57} R.C. 2151.414(D) requires the trial court to consider all relevant factors in

determining whether the child’s best interests would be served by granting the permanent
Stark County, Case No. 2021CA00156                                                          21


custody motion. These factors include but are not limited to: (1) the interrelationship of

the child with others; (2) the wishes of the child; (3) the custodial history of the child; (4)

the child’s need for a legally secure placement and whether such a placement can be

achieved without permanent custody; and (5) whether any of the factors in divisions (E)(7)

to (11) apply.

       {¶58} The factors in R.C. 2151.414(E)(7) through (11), which are referred to in

R.C. 2151.414(D)(1)(e), involve a parent’s having been convicted of or pleaded guilty to

specific criminal offenses against the child, the child’s sibling or another child who lived

in the parent’s household; a parent’s withholding medical treatment or food from the child;

a parent’s repeatedly placing the child at substantial risk of harm because of alcohol or

drug abuse; a parent’s abandoning the child; and a parent’s having had parental rights

as to the child’s sibling involuntarily terminated.

       {¶59} No one element is given greater weight or heightened significance. In re

C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816. R.C. 2151.414(D)(1) does

not require a juvenile court to make specific findings regarding each best-interest factor

listed in R.C. 2151.414(D)(1) or to include in its decision or judgment entry a written

discussion of each of those factors. In re: A.M., Slip Opinion No. 2020-Ohio-5102,

2020WL6439610 (Nov. 3, 2020), ¶33.

       {¶60}     A child’s best interests are served by the child being placed in a permanent

situation that fosters growth, stability, and security. We have frequently noted, “[t]he

discretion which the juvenile court enjoys in determining whether an order of permanent

custody is in the best interest of a child should be accorded the utmost respect, given the

nature of the proceeding and the impact the court’s determination will have on the lives
Stark County, Case No. 2021CA00156                                                          22


of the parties concerned.” In re Mauzy Children, 5th Dist. No. 2000CA00244, 2000 WL

1700073 (Nov. 13, 2000), citing In re Awkal, 85 Ohio App.3d 309, 316, 642 N.E.2d 424

(8th Dist. 1994).

          {¶61} The trial court rejected Mother’s request to transfer custody of M.M. to her

sister,

                 To place [M.M.] in the legal custody of his Maternal Aunt, Jimilah

          Lundy would place [M.M.] in jeopardy. Attorney Waltenbaugh effectively

          cross-examined Jimilah Lundy. Still, it was evident from her testimony both

          on direct and cross-examination, Ms. Lundy does not believe Mother poses

          any threat to [M.M.] in spite of Mother's anger management and mental

          health issues. It is evident that, like Father, Ms. Lundy defers to Mother's

          dominant personality and it would not be in the best interest for this court to

          grant Ms. Lundy legal custody of [M.M.].

Findings of Fact and Conclusions of Law, filed Dec. 6, 2021 at 51-52.

          {¶62} We conclude that the juvenile court’s judgment entry demonstrate that the

court complied with R.C. 2151.414(D)(1).

          {¶63} Both the caseworker and the GAL testified it would be in the child’s best

interests to be placed in the permanent custody of the Agency. The trial court noted that

M.M. was placed in the same foster home as one of his brothers. M.M. appears well

adjusted and bonded in his present placement. Considering the many obstacles in

Mother’s life the trial court found the child’s need for a legally secure placement cannot

be achieved without permanent custody. Nothing in the record before us demonstrates

that more time or a return of custody to the Mother will in any way benefit the child.
Stark County, Case No. 2021CA00156                                                      23


       {¶64} In the present case, he trial court concluded the child's need for legally

secure placement could not be achieved without awarding permanent custody to

SCDJFS. Upon review of the record, the record supports the trial court's finding that

granting the motion for permanent custody is in the child’s best interest.

       {¶65} In short, the juvenile court’s judgment entry demonstrate that the court

satisfied its statutory duty to consider the best interest factors set out in R.C.

2151.414(D)(1)(a) through (e).

                                          Conclusion

       {¶66} For these reasons, we find that the trial court’s determination that Mother

had failed to remedy the issues that caused the initial removal and therefore the child

could not be placed with her within a reasonable time or should not be placed with her

was based upon competent credible evidence and is not against the manifest weight or

sufficiency of the evidence. We further find that the trial court’s decision that permanent

custody to SCDJFS was in the child’s best interest was based upon competent, credible

evidence and is not against the manifest weight or sufficiency of the evidence.
Stark County, Case No. 2021CA00156                                                     24


      {¶67} Because the evidence in the record supports the trial court’s judgment, we

overrule Appellant-Mother’s two assignments of error, and affirm the decision of the Stark

County Court of Common Pleas, Family Court Division.



By Gwin, P.J.,

Hoffman, J., and

Wise, John, J., concur



WSG:clw 0428